Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 29,
2015, by and among GRANDPARENTS.COM, INC., a Delaware corporation with
headquarters located at 589 Eighth Avenue, 6th Floor, New York, New York
10018  (the “Company”), and each investor  identified on the signature pages
hereto (individually, an “Investor” and collectively, the “Investors”). Any
Investor who shall be party to this Agreement shall be subject to the prior
approval of the Company in its sole discretion.
 
BACKGROUND
 
A.           The Company and each Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the
Securities Act (the “Offering”) in one or more closings of a minimum aggregate
amount of $500,000 (the “Minimum Offering”) and not to exceed $2,000,000 in the
aggregate (the “Maximum Amount”). The Company may not increase the Maximum
Amount of the Offering without the prior written consent of the Investors, such
consent not to be unreasonably withheld. The minimum subscription per Investor
is $500,000, which may be waived by the Company in its sole discretion.
 
B.           Each Investor, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate number of shares of the Series C Redeemable
Convertible 7.5% Preferred Stock, par value $0.01 per share, of the Company (the
“Preferred Stock”), which Preferred Stock shall have the rights, powers and
preferences set forth in the Certificate of Designation, Preferences and Rights
attached hereto as Exhibit A (the “Certificate of Designation”), set forth on
such Investor’s signature page to this Agreement (which aggregate amount for all
Investors together shall be a minimum of 875,000 shares of Preferred Stock and
shall collectively be referred to herein as the “Preferred Shares”), which
minimum amount may be subject to increase at any time and from time to time in
the sole discretion of the Company, each of such Preferred Shares being
convertible initially into ten (10) shares of the Company’s common stock, par
value $0.01 per share (the “Common Stock”) (such shares of Common Stock issuable
upon conversion of the Preferred Shares, the “Conversion Shares”) and
(ii) warrants, in substantially the form attached hereto as Exhibit B (the
“Warrants”) to acquire up to that number of additional shares of Common Stock
set forth opposite such Investor’s name on the Schedule of Investors set forth
on Annex I (the shares of Common Stock issuable upon exercise of or otherwise
pursuant to the Warrants issued to the Investors, collectively, the “Warrant
Shares”).
 
C.           The Preferred Shares, Conversion Shares, the Warrants and the
Warrant Shares issued or is issuable pursuant to this Agreement are collectively
are referred to herein as the “Securities.”
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Best Efforts” means the efforts that a prudent person desirous of achieving a
result would use in similar circumstances to ensure that such result is achieved
as expeditiously as practical; provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Company to dispose of or make
any change to its business, expend any material funds or incur any other
material or unreasonable burden.
 
“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in The State of New York are authorized or required by law or other
governmental action to close.
 
“Certificate of Designation” has the meaning set forth in the Preamble.
 
“Closing” means a closing of the purchase and sale of the Securities pursuant to
Section 2.1.
 
“Closing Date” means the date and time of a Closing and shall be on such date
and time as is mutually agreed to by the Company and each Investor.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Counsel” means Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666
Third Avenue, New York, NY 10017, counsel to the Company.
 
 “Common Stock” has the meaning set forth in the Preamble.
 
 “Contingent Obligation” has the meaning set forth in Section 3.1(aa).
 
“Conversion Shares” has the meaning set forth in the Preamble.
 
 “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(g).
 
“Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.
 
 
2

--------------------------------------------------------------------------------

 
 
“Effectiveness Period” has the meaning set forth in Section 6.1(b).
 
“8-K Filing” has the meaning set forth in Section 4.5.
 
“Eligible Market” means any of the New York Stock Exchange, the NASDAQ Global
Select Market, the NASDAQ Global Market, the NASDAQ Capital Market, the OTCQB or
the OTCQX.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means the date that is no later than sixty (60) days after the
date of the occurrence of the earlier of any of the following: (a) the notice to
the Company by VB Funding, LLC (“VBF”) of the exercise of its conversion rights
pursuant to that certain Convertible Promissory Note, dated July 8, 2015, issued
by the Company to VBF; (b) VBF’s exercise notice to the Company of that certain
warrant issued by the Company to VBF, dated July 8, 2015; and (c) VBF becoming
the beneficial owner (as defined in Section 13(d) of the Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder) of
10% or more of the Company’s outstanding Common Stock, or if any of such dates
is not a Business Day, the next date that is a Business Day.
 
“GAAP” has the meaning set forth in Section 3.1(g).
 
“Indebtedness” has the meaning set forth in Section 3.1(aa).
 
“Indemnified Party” has the meaning set forth in Section 6.4(c).
 
“Indemnifying Party” has the meaning set forth in Section 6.4(c).
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(t).
 
“Investor” has the meaning set forth in the Preamble.
 
“Knowledge,” when used in reference to the Company, means the actual knowledge
of Steven E. Leber and Lee Lazarus.
 
“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.
 
“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.
 
“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, prospects, business or financial condition of the Company
and the Subsidiaries taken as a whole on a consolidated basis or (ii) material
and adverse impairment of the Company's ability to perform its obligations under
any of the Transaction Documents, provided, that none of the following alone
shall be deemed, in and of itself, to constitute a Material Adverse Effect:  (i)
a change in the market price or trading volume of the Common Stock or (ii)
changes in general economic conditions or changes affecting the industry in
which the Company operates generally (as opposed to Company-specific changes) so
long as such changes do not have a disproportionate effect on the Company and
its Subsidiaries taken as a whole.
 
 
3

--------------------------------------------------------------------------------

 
 
“Material Permits” has the meaning set forth in Section 3.1(v).
 
“Minimum Offering” has the meaning set forth in the Preamble.
 
“Offering” has the meaning set forth in the Preamble.
 
“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.
 
“Person” has the meaning set forth in Section 3.1(aa).
 
“Preferred Shares” has the meaning set forth in the Preamble.
 
“Preferred Stock” has the meaning set forth in the Preamble.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means the Conversion Shares and the Warrant Shares
issued or issuable pursuant to the Transaction Documents, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.
 
“Registration Statement” means each registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
 
“Regulation D” has the meaning set forth in the Preamble.
 
“Required Effectiveness Date” means (i) if the Registration Statement does not
become subject to review by the SEC, five (5) Trading Days after the Company
receives notification from the SEC that the Registration Statement will not
become subject to review, or (ii) if the Registration Statement becomes subject
to review by the SEC, the 120th day if the SEC reviews the Registration
Statement.
 
 
4

--------------------------------------------------------------------------------

 
 
“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“SEC” has the meaning set forth in the Preamble.
 
“SEC Reports” has the meaning set forth in Section 3.1(g).
 
“Securities” has the meaning set forth in the Preamble.
 
“Securities Act” has the meaning set forth in the Preamble.
 
“Shares” means shares of the Company’s Common Stock.
 
“Short Sales” has the meaning set forth in Section 3.2(h).
 
“Subsidiary” means any direct or indirect subsidiary of the Company.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTCQB), or (ii) if the Common Stock is not listed or
quoted on a Trading Market (other than the OTCQB), a day on which the Common
Stock is traded in the over-the-counter market, as reported by the OTCQB, or
(iii) if the Common Stock is not listed or quoted on any Trading Market, a day
on which the Common Stock is quoted in the over-the-counter market as reported
by the OTCPink (Current Information) tier of the OTC Markets Group, Inc. (or any
similar organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, OTCQX or OTCQB on which the Common Stock is listed or
quoted for trading on the date in question.
 
“Transaction” has the meaning set forth in Section 3.2(h).
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Certificate of Designation and the Transfer
Agent Instructions.
 
“Transfer Agent” means Computershare Trust Company, N.A., located in Boston,
Massachusetts, or any successor transfer agent for the Company.
 
“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.
 
“Warrants” has the meaning set forth in the Preamble.
 
“Warrant Shares” has the meaning set forth in the Preamble.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE II
PURCHASE AND SALE
 
2.1           Closing.  Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Investor, and
each Investor shall, severally and not jointly, purchase from the Company, such
number of Preferred Shares and Warrants for the price set forth on such
Investor’s signature page to this Agreement. The date and time of the Closing
and shall be 11:00 a.m., New York City Time, on the Closing Date. The initial
Closing will not occur until the Company shall have raised gross proceeds of at
least the Minimum Offering amount pursuant to sale of Preferred Shares under
this Agreement. Thereafter, the Company may conduct one or more additional
Closings for the sale of the Preferred Shares and Warrants until the termination
of the Offering. Unless terminated earlier by the Company, the Offering shall
continue until the date that is 60 days following the initial Closing Date,
which date may be extended until the date that is 180 days following the initial
Closing Date, by the Company, without notice to any Investor, past, current or
prospective. Each Closing of the purchase and sale of the Securities shall take
place at the offices of the Company’s Counsel on the Closing Date.
 
2.2           Closing Deliveries.
 
(a)           At each Closing, the Company shall deliver or cause to be
delivered to each Investor the following:
 
(i)           a copy of the Company’s irrevocable instructions to the Transfer
Agent;
 
(ii)           stock certificates, free and clear of all restrictive and other
legends (except as expressly provided in Section 4.1(b) hereof), evidencing such
number of Preferred Shares set forth on such Investor’s signature page to this
Agreement, registered in the name of such Investor;
 
(iii)           a Warrant, issued in the name of such Investor, pursuant to
which such Investor shall have the right to acquire such number of Warrant
Shares set forth on such Investor’s signature page to this Agreement;
 
(iv)           duly executed Transfer Agent Instructions acknowledged by the
Company’s transfer agent;
 
(iv)           a certificate of the Secretary of the Company, dated as of the
Closing Date, (a) certifying the resolutions adopted by the Board of Directors
of the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Securities, (b) certifying
the current versions of the certificate of incorporation, as amended and by-laws
of the Company and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company;
 
(v)           a certificate of the Chief Executive Officer or Chief Financial
Officer of the Company, dated as of the Closing Date, certifying to the
fulfillment of the conditions specified in Section 5.1(a) and (b); and
 
 
6

--------------------------------------------------------------------------------

 
 
(vi)           evidence of the filing and acceptance of the Certificate of
Designation from the Secretary of State of Delaware.
 
(b)           At the Closing, each Investor shall deliver or cause to be
delivered to the Company the purchase price set forth on such Investor’s
signature page to this Agreement in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing to such
Investor by the Company for such purpose.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors as follows (which representations and
warranties shall be deemed to apply, where appropriate, to each Subsidiary of
the Company):
 
(a)           Subsidiaries.  The Company owns or controls, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any Lien, and all issued and outstanding shares of
capital stock or comparable equity interest of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights; and the Company owns or controls, directly or indirectly, only the
following corporations, partnerships, limited liability partnerships, limited
liability companies, associations or other entities: Grand Card LLC,
Grandparents Insurance Solutions LLC, American Grandparents Association LLC,
Grand Inspirations LLC, GrandCorps LLC and Grandcorp Inc. (each, a
“Subsidiary”).
 
(b)           Organization and Qualification. The Company and each Subsidiary is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, with the requisite legal authority to
own and use its properties and assets and to carry on its business as currently
conducted.  The Company and each Subsidiary is duly qualified to do business and
is in good standing as a foreign corporation or other entity in each
jurisdiction in which the operation of the business as currently conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.
 
(c)           Authorization; Enforcement. The Company has the requisite
corporate authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of the Company.  Each of the Transaction Documents to which it is a party has
been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents to which it is a party by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby do not, and
will not, (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) to which the Company or any Subsidiary is a party or by which
any property or asset of the Company or any Subsidiary is bound, or affected,
except to the extent that such conflict, default, termination, amendment,
acceleration or cancellation right would not reasonably be expected to have a
Material Adverse Effect, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other requirement or rule of
any court or governmental authority to which the Company or any Subsidiary is
subject (including, assuming the accuracy of the representations and warranties
of the Investors set forth in Section 3.2 hereof, federal and state securities
laws and regulations and the rules and regulations of any self-regulatory
organization to which the Company or its securities are subject, including all
applicable Trading Markets), or by which any property or asset of the Company or
any Subsidiary are bound or affected, except to the extent that such violation
would not reasonably be expected to have a Material Adverse Effect.
 
(e)           The Securities.                                 The Securities
(including the Conversion Shares and the Warrant Shares) are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens and will not be subject to preemptive or similar rights
of stockholders (other than those imposed by the Investors).  The Company has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable upon conversion or exercise, as applicable, of the
Preferred Shares and the Warrants.
 
(f)           Capitalization.  The aggregate number of shares and type of all
authorized, issued and outstanding classes of capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) is set
forth accurately in the relevant SEC Reports.  All outstanding shares of capital
stock are duly authorized, validly issued, fully paid and nonassessable and have
been issued in compliance in all material respects with all applicable
securities laws.  Except as set forth on Schedule 3.1(f) hereto and disclosed in
the SEC Reports, the Company did not have outstanding at June 30, 2015 any other
Options, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or entered into any agreement giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or securities
or rights convertible or exchangeable into shares of Common Stock.  Except as
disclosed in the SEC Reports, and except for customary adjustments as a result
of stock dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) and the
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investors) and will not result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities.  To the
Knowledge of the Company, except as disclosed in the SEC Reports and any
Schedules 13D or 13G filed with the SEC pursuant to Rule 13d-1 of the Exchange
Act by reporting persons or in Schedule 3.1(f) hereto, no Person or group of
related Persons beneficially owns (as determined pursuant to Rule 13d-3 under
the Exchange Act), or has the right to acquire, by agreement with or by
obligation binding upon the Company, beneficial ownership of in excess of 5% of
the outstanding Common Stock.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)           SEC Reports; Financial Statements.  The Company has filed all
material reports required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the 12 months preceding the date
hereof on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension and has filed all reports required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof.  Such reports required to be filed by the
Company under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, together with any materials filed or furnished by the Company under the
Exchange Act, whether or not any such reports were required being collectively
referred to herein as the “SEC Reports” and, together with this Agreement and
the Schedules to this Agreement, the “Disclosure Materials.”  As of their
respective dates (or, if amended or superseded by a filing prior to the Closing
Date, then on the date of such filing), the SEC Reports filed by the Company
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Reports, when filed (or, if amended or
superseded by a filing prior to the Closing Date, then on the date of such
filing) by the Company, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing (or, if amended or superseded by a
filing prior to the Closing Date, then on the date of such filing).  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements, the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal, and
recurring year-end audit adjustments and the absence of notes.
 
(h)           [Reserved]
 
 
9

--------------------------------------------------------------------------------

 
 
(i)           Absence of Litigation.  Except as disclosed in the SEC Reports,
there is no action, suit, claim, or Proceeding, or, to the Company's Knowledge,
inquiry or investigation, before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the Knowledge of the
Company, threatened against or affecting the Company or any Subsidiary that if
determined adversely to the Company could, individually or in the aggregate,
have a Material Adverse Effect.
 
(j)           Compliance.  Except as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (i) neither the Company nor any Subsidiary is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received written notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) neither the Company nor any
Subsidiary is in violation of any order of any court, arbitrator or governmental
body, or (iii) to the Company’s Knowledge, neither the Company nor any
Subsidiary is in violation of any statute, rule or regulation of any
governmental authority.  This Section 3.1(j) does not relate to matters with
respect to tax status, which are the subject of Section 3.1(cc).
 
(k)           Title to Assets.  The Company and each Subsidiary has good and
marketable title in all personal property owned by them that is material to the
business of the Company and each Subsidiary, in each case free and clear of all
Liens, except for Liens that do not, individually or in the aggregate, have or
result in a Material Adverse Effect.  Any real property and facilities held
under lease by the Company or any Subsidiary is held by it, to the Company’s
Knowledge, under valid, subsisting and enforceable leases of which the Company
and each Subsidiary is in material compliance.
 
(l)           No General Solicitation; Placement Agent. Neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. Except
as set forth in Schedule 3.1(l), the Company has not engaged any placement agent
or other agent in connection with the sale of the Securities.
 
(m)             Private Placement; Investment Company; U.S. Real Property
Holding Corporation.  Neither the Company nor any of its Affiliates nor any
Person acting on the Company’s behalf has, directly or indirectly, at any time
within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions.  The Company is not required to be registered
as, and is not an Affiliate of, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.  The Company is not required to
be registered as a United States real property holding corporation within the
meaning of the Foreign Investment in Real Property Tax Act of 1980.
 
 
10

--------------------------------------------------------------------------------

 
 
(n)           Form S-1 Eligibility.  The Company is eligible to register the
Conversion Shares and the Warrant Shares for resale by the Investors using Form
S-1 promulgated under the Securities Act.
 
(o)           [Reserved]
 
(p)           [Reserved]
 
(q)           [Reserved]
 
(r)           Disclosure.  The Company understands and confirms that each of the
Investors (other than those certain investors who signed a confidentiality
agreement with the Company) will rely on the foregoing representations in
effecting transactions in securities of the Company.  All disclosure provided by
the Company to the Investors regarding the Company, its business and the
transactions contemplated hereby, including the Schedules to this Agreement
furnished by or on behalf of the Company, are true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not
misleading.  To the Company's Knowledge, except for the transactions
contemplated by this Agreement, no event or circumstance has occurred or
information exists with respect to the Company or any Subsidiary or their
businesses, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.
 
(s)           Related Person Transactions. To the Company’s Knowledge, there are
no transactions with related persons involving the Company that would be
required to be disclosed pursuant to Item 404 of Regulation S-K  which have not
been so disclosed in the SEC Reports in compliance in all material respects with
Item 404.
 
(t)           Patents and Trademarks.  To the Company’s Knowledge, the Company
and each Subsidiary owns, or possesses adequate rights or licenses to use, all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights  necessary to conduct their respective businesses as now conducted
(“Intellectual Property Rights”).  Except as disclosed in the SEC Reports and to
the Company’s Knowledge, none of the Company’s or any Subsidiary’s Intellectual
Property Rights have expired or terminated, except for any expiration or
termination that would not constitute a Material Adverse Effect.  The Company
does not have any Knowledge of any infringement by the Company or any Subsidiary
of the Intellectual Property Rights of third parties.  There is no claim, action
or proceeding being made or brought, or, to the Knowledge of the Company, being
threatened, against the Company or any Subsidiary regarding its Intellectual
Property Rights.
 
 
11

--------------------------------------------------------------------------------

 
 
(u)           Insurance.  The Company and each Subsidiary is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and locations in which
the Company and each Subsidiary conducts business.
 
(v)           Regulatory Permits.  The Company and each Subsidiary, to the best
of the Company’s Knowledge, possesses all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as presently
conducted and described in the SEC Reports (“Material Permits”), except where
the failure to possess such permits does not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect, and
neither the Company nor any Subsidiary has received any written notice of
proceedings relating to the revocation or modification of any Material Permit,
except where such revocation or modification would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.
 
(w)           Transactions With Affiliates and Employees.  Except as set forth
or incorporated by reference in the Company’s SEC Reports, none of the officers
or directors of the Company and, to the Company’s Knowledge, none of the
employees of the Company, are presently a party to any transaction with the
Company that would be required to be reported on Form 10-K by Item 12 thereof
pursuant to Regulation SK Item 404 (other than for ordinary course services as
employees, officers or directors).
 
(x)           Internal Accounting Controls.  The Company maintains a system of
internal accounting controls sufficient, to the Company’s Knowledge, to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
(y)           Sarbanes-Oxley Act. The Company is in material compliance with
applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable rules
and regulations promulgated by the SEC thereunder, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
 
(z)           Foreign Corrupt Practices.  Neither the Company nor any Subsidiary
nor, to the Knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any Subsidiary has, in the
course of its actions for, or on behalf of, the Company (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee or
to any foreign or domestic political parties or campaigns from corporate funds;
(iii) violated or is in violation in any material respect of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 
 
12

--------------------------------------------------------------------------------

 
 
(aa)           Indebtedness.  Except as disclosed in the SEC Reports, neither
the Company nor any Subsidiary (i) has any outstanding Indebtedness (as defined
below), (ii) is in violation of any term of or is in default under any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect, and (iii) is a party to any
contract, agreement or instrument relating to any Indebtedness, the performance
of which, in the judgment of the Company's officers, has or is expected to have
a Material Adverse Effect.    For purposes of this Agreement:  (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.
 
(bb)           Subsidiary Rights.  The Company and its Subsidiaries have the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
 
13

--------------------------------------------------------------------------------

 
 
(cc)           Tax Status.  Each of the Company and each Subsidiary (i) has made
or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and to the Company’s Knowledge, there
is no basis for any such claim.
 
(dd)           No Material Adverse Change. Since April 10, 2015, except as
identified and described in the SEC Reports, there has not been:
 
(i)           any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s Annual Report on Form 10-K for
the quarter ended December 31, 2014, except for changes in the ordinary course
of business which have not had and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;
 
(ii)         any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;
 
(iii)        any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company or its Subsidiaries;
 
(iv)        any waiver, not in the ordinary course of business, by the Company
or any Subsidiary of a material right or of a material debt owed to it;
 
(v)         any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a Subsidiary, except in the ordinary
course of business, which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);
 
(vi)        other than the Certificate of Designation, any change or amendment
to the Company’s Certificate of Incorporation or Bylaws, or material change to
any material contract or arrangement by which the Company or any Subsidiary is
bound or to which any of their respective assets or properties is subject;
 
(vii)       any material labor difficulties or labor union organizing activities
with respect to employees of the Company or any Subsidiary;
 
(viii)      except as expressly contemplated by the Transaction Documents, any
material transaction entered into by the Company or a Subsidiary other than in
the ordinary course of business;
 
 
14

--------------------------------------------------------------------------------

 
 
(ix)         the loss of the services of any key employee, or material change in
the composition or duties of the senior management of the Company or any
Subsidiary;
 
(x)          the loss, to the Company’s Knowledge, threatened loss of any
customer which has had or could reasonably be expected to have a Material
Adverse Effect; or
 
(xi)         any other event or condition that has had or could reasonably be
expected to have a Material Adverse Effect.
 
3.2           Representations and Warranties of the Investors.  Each Investor
hereby, as to itself only and for no other Investor, represents and warrants to
the Company as follows:
 
(a)           Organization; Authority.  Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership or
other power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The purchase by such Investor of the
Securities hereunder has been duly authorized by all necessary corporate,
partnership or other action on the part of such Investor.  This Agreement has
been duly executed and delivered by such Investor and constitutes the valid and
binding obligation of such Investor, enforceable against it in accordance with
its terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(b)           No Public Sale or Distribution.  Such Investor is (i) acquiring
the Preferred Shares and the Warrants, (ii) upon exercise of the Warrants will
acquire the Warrant Shares issuable upon exercise thereof and (iii) upon
conversion of the Preferred Shares will acquire the Conversion Shares issuable
upon conversion thereof, for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Investor does not agree
to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities
Act.
 
(c)           Investor Status.  At the time such Investor was offered the
Securities, it was, at the date hereof it is, and on the date which it exercises
any Warrants or convers any of the Preferred Shares it will be an “accredited
investor” as defined in Rule 501(a) under the Securities Act (as amended by
Section 413(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act)
or a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.  Such Investor is not a registered broker dealer registered
under Section 15(a) of the Exchange Act, or a member of Financial Industry
Regulatory Authority, Inc. (“FINRA”) or an entity engaged in the business of
being a broker dealer.  Except as otherwise disclosed in writing to the Company
on Exhibit C-2 (attached hereto) on or prior to the date of this Agreement, such
Investor is not affiliated with any broker dealer registered under Section 15(a)
of the Exchange Act, or a member of FINRA or an entity engaged in the business
of being a broker dealer.
 
 
15

--------------------------------------------------------------------------------

 
 
(d)          General Solicitation.  Such Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media, broadcast over television or radio, disseminated over the
Internet or presented at any seminar or any other general solicitation or
general advertisement.
 
(e)           Experience of Such Investor.  Such Investor, either alone or
together with its representatives has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Investor understands
that it must bear the economic risk of this investment in the Securities
indefinitely, and is able to bear such risk and is able to afford a complete
loss of such investment.
 
(f)           Access to Information.  Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded:  (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information for those certain investors who did not enter into a confidentiality
agreement with the Company) about the Company and each Subsidiary and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.  Such Investor acknowledges that it has
reviewed the Disclosure Materials.
 
(g)           No Governmental Review.  Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(h)           No Conflicts.  The execution, delivery and performance by such
Investor of this Agreement and the consummation by such Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and (iii)
above, for such that are not material and do not otherwise affect the ability of
such Investor to consummate the transactions contemplated hereby.
 
 
16

--------------------------------------------------------------------------------

 
 
(i)           Prohibited Transactions; Confidentiality.  No Investor, directly
or indirectly, and no Person acting on behalf of or pursuant to any
understanding with any Investor, has engaged in any purchases or sales in the
securities, including derivatives, of the Company (including, without
limitation, any Short Sales (a “Transaction”) involving any of the Company’s
securities) since the time that such Investor was first contacted by the Company
or any other Person regarding an investment in the Company.  Such Investor
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with such Investor will engage, directly or indirectly, in any
Transactions in the securities of the Company (including Short Sales) prior to
the time the transactions contemplated by this Agreement are publicly
disclosed.  “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, derivatives and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers.
 
(j)           Restricted Securities.  The Investors understand that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.
 
(k)           Legends.  It is understood that, except as provided in Section
4.1(b) of this Agreement, certificates evidencing such Securities may bear the
legend set forth in Section 4.1(b).
 
(l)           No Legal, Tax or Investment Advice.  Such Investor understands
that nothing in this Agreement or any other materials presented by or on behalf
of the Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice.  Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in con­nection with its purchase of the Securities.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           The Investors covenant that the Securities will only be disposed
of pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws.  In connection with any transfer of
Securities other than pursuant to an effective registration statement or to the
Company, the Company may require the transferor to provide to the Company an
opinion of counsel selected by the transferor who is reasonably satisfactory to
the Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act.  Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the Company
and with its Transfer Agent, without any such legal opinion, except to the
extent that the transfer agent requests such legal opinion, any transfer of
Securities by an Investor to an Affiliate of such Investor, provided that the
transferee certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act (as amended by Section 413(a) of
the Dodd-Frank Wall Street Reform and Consumer Protection Act) and provided that
such Affiliate does not request any removal of any existing legends on any
certificate evidencing the Securities.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           The Investors agree to the imprinting, until no longer required by
this Section 4.1(b), of the following legend on any certificate evidencing any
of the Securities:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.  THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT (AS
AMENDED BY SECTION 413(a) OF THE DODD-FRANK WALL STREET REFORM AND CONSUMER
PROTECTION ACT) OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
Certificates evidencing the Conversion Shares and the Warrant Shares shall not
be required to contain such legend or any other legend (i) while a registration
statement (including the Registration Statement) covering the resale of the
Conversion Shares and the Warrant Shares is effective under the Securities Act
so long as the purchaser of the Securities is not an Affiliate of the Company,
(ii) following any sale of such Securities pursuant to Rule 144 if the holder
provides the Company with a legal opinion (and the documents upon which the
legal opinion is based) reasonably acceptable to the Company from counsel who is
reasonably acceptable to the Company to the effect that the Securities can be
sold under Rule 144, or (iii) if the holder provides the Company with a legal
opinion (and the documents upon which the legal opinion is based) reasonably
acceptable to the Company from counsel who is reasonably acceptable to the
Company to the effect that the legend is not required under applicable
requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the Staff of the SEC).  The Company
shall cause its counsel to issue the legal opinion included in the Transfer
Agent Instructions to the Transfer Agent on the Effective Date.  Following the
Effective Date and provided the registration statement referred to in clause (i)
above is then in effect, or at such earlier time as a legend is no longer
required for certain Securities, the Company will promptly following the
delivery by an Investor to the Company or the Transfer Agent (if delivery is
made to the Transfer Agent a copy shall be contemporaneously delivered to the
Company) of (i) a legended certificate representing such Securities (and, in the
case of a requested transfer, endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect transfer), and (ii) an
opinion of counsel to the extent required by Section 4.1(a), deliver or cause to
be delivered to such Investor a certificate representing such Securities that is
free from all restrictive and other legends.  The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section.
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           The Company will not object to and shall permit (except as
prohibited by law) an Investor to pledge or grant a security interest in some or
all of the Securities in connection with a bona fide margin agreement with a
registered broker-dealer or grant a security interest in some or all of the
Securities to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Securities Act (as amended by Section 413(a) of
the Dodd-Frank Wall Street Reform and Consumer Protection Act) and who agrees to
be bound by the provisions of this Agreement, and if required under the terms of
such arrangement, the Company will not object to and shall permit (except as
prohibited by law) such Investor to transfer pledged or secured Securities to
the pledgees or secured parties.  Except as required by law, such a pledge or
transfer would not be subject to approval of the Company, no legal opinion of
the pledgee, secured party or pledgor shall be required in connection therewith
(but such legal opinion shall be required in connection with a subsequent
transfer or foreclosure following default by the Purchaser transferee of the
pledge), and no notice shall be required of such pledge.  Each Investor
acknowledges that the Company shall not be responsible for any pledges relating
to, or the grant of any security interest in, any of the Securities or for any
agreement, understanding or arrangement between any Investor and its pledgee or
secured party.  At the requesting Investor's expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder. Provided that the Company is in compliance with the
terms of this Section 4.1(c), the Company’s indemnification obligations pursuant
to Section 6.4 shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(c).
 
4.2           Furnishing of Information.  Until the date that any Investor
owning Conversion Shares or Warrant Shares may sell all of them under Rule 144
of the Securities Act (or any successor provision), the Company covenants to use
its commercially reasonable efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  The Company further covenants that it will use its commercially
reasonable efforts to take such further action as any holder of Securities may
reasonably request to satisfy the provisions of this Section 4.2.
 
4.3           Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate thereof shall, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the Investors or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market.
 
 
19

--------------------------------------------------------------------------------

 
 
4.4           Reservation of Securities.  The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations to issue such Shares under the Transaction Documents.  In the event
that at any time the then authorized shares of Common Stock are insufficient for
the Company to satisfy its obligations to issue such Shares under the
Transaction Documents, the Company shall promptly take such actions as may be
required to increase the number of authorized shares.
 
4.5           Securities Laws Disclosure; Publicity.  The Company shall, at or
before 9:00 a.m., New York time, on the first Trading Day following execution of
this Agreement, issue a press release disclosing all material terms of the
transactions contemplated hereby.  On the initial Closing Date, the Company
shall file a Current Report on Form 8-K with the SEC (the “8-K Filing”)
describing the terms of the transactions contemplated by the Transaction
Documents and including as exhibits to such Current Report on Form 8-K the
Transaction Documents and the form of Warrant, in the form required by the
Exchange Act.  Thereafter, the Company shall timely file any filings and notices
required by the SEC or applicable law with respect to the transactions
contemplated hereby and provide copies thereof to the Investors promptly after
filing.  Except as herein provided, neither the Company nor any Subsidiary shall
publicly disclose the name of any Investor, or include the name of any Investor
in any press release without the prior written consent of such Investor (which
consent shall not be unreasonably withheld or delayed), unless otherwise
required by law, regulatory authority or Trading Market.  Neither the Company
nor any Subsidiary shall, nor shall any of their respective officers, directors,
employees and agents, provide any Investor with any material nonpublic
information regarding the Company or any Subsidiary from and after the issuance
of the above referenced press release without the express written consent of
such Investor.
 
4.6           Use of Proceeds.  The Company intends to use the net proceeds from
the sale of the Securities for business development, website and technology
development, marketing, advertising and promotion, the repayment of certain
short term debt and general corporate purposes.  The Company also may use a
portion of the net proceeds, currently intended for general corporate purposes,
to acquire or invest in technologies, products or services that complement its
business, although the Company has no present plans or commitments and is not
currently engaged in any material negotiations with respect to these types of
transactions.
 
ARTICLE V
CONDITIONS
 
5.1           Conditions Precedent to the Obligations of the Investors.  The
obligation of each Investor to acquire Securities at the Closing is subject to
the satisfaction or waiver by such Investor, at or before the Closing, of each
of the following conditions:
 
 
20

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date; and
 
(b)           Performance.  The Company and each other Investor shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing.
 
(c)           No Suspensions of Trading in Common Stock; Listing. Trading in the
Common Stock shall not have been suspended by the SEC or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company or any
suspensions of trading not caused by any action on the part of the Company) at
any time since the date of execution of this Agreement, and the Common Stock
shall have been at all times since such date listed for trading on a Trading
Market.
 
(d)           Absence of Litigation. No action, suit or proceeding by or before
any court or any governmental body or authority, against the Company or any
Subsidiary pertaining to the transactions contemplated by this Agreement or
their consummation, shall have been instituted on or before the Closing Date,
which action, suit or proceeding would, if determined adversely, have a Material
Adverse Effect.
 
(e)           Minimum Raise. The Company shall have raised gross proceeds of at
least the Minimum Offering amount pursuant to the sale of Preferred Shares under
this Agreement.
 
5.2           Conditions Precedent to the Obligations of the Company.  The
obligation of the Company to sell the Securities at the Closing is subject to
the satisfaction or waiver by the Company, at or before the Closing of each of
the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Investors contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date; and
 
(b)           Performance.  The Investors shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investors at or prior to the Closing.
 
ARTICLE VI
REGISTRATION RIGHTS
 
6.1           Registration Statement.
 
(a)           Automatic Registration.
 
(i)           As promptly as possible, and in any event on or prior to the
Filing Date, the Company shall prepare and file with the SEC a Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415.  The Registration Statement
shall be on an appropriate form in accordance with the Securities Act and the
Exchange Act and shall contain (except if otherwise directed by the Investors or
requested by the SEC) the “Plan of Distribution” in substantially the form
attached hereto as Exhibit D.  It is expressly understood that all of the
Company’s obligations to the Investors under this Article VI are subject in
priority in all respects to the rights of, and the Company’s obligations to, VBF
as set forth in that certain Registration Rights Agreement, dated July 8, 2015,
by and between VBF and the Company.
 
 
21

--------------------------------------------------------------------------------

 
 
(ii)           The Company shall use its commercially reasonable efforts to
cause the Registration Statement to be declared effective by the SEC as promptly
as possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act until
the earlier of the date that all Conversion Shares and Warrant Shares covered by
such Registration Statement have been sold or can be sold publicly under Rule
144 (the “Effectiveness Period”); provided that, upon notification by the SEC
that a Registration Statement will not be reviewed or is no longer subject to
further review and comments, the Company shall request acceleration of such
Registration Statement within five (5) Trading Days after receipt of such notice
and request that it become effective on 4:00 p.m. New York City time on the
Effective Date and file a prospectus supplement for any Registration Statement,
whether or not required under Rule 424 (or otherwise), by 9:00 a.m. New York
City time the day after the Effective Date.
 
(iii)           The Company shall notify the Investors in writing promptly (and
in any event within two Trading Days) after receiving notification from the SEC
that the Registration Statement has been declared effective.
 
(iv)           Notwithstanding anything in this Agreement to the contrary, for
not more than twenty (20) consecutive days or for a total of not more than
forty-five (45) days in any twelve (12) month period, the Company may suspend
the use of any Prospectus included in any Registration Statement contemplated by
this Section in the event that the Company determines in good faith that such
suspension is necessary to (A) delay the disclosure of material non-public
information concerning the Company, the disclosure of which at the time is not,
in the good faith opinion of the Company, in the best interests of the Company
or (B) amend or supplement the affected Registration Statement or the related
Prospectus so that such Registration Statement or Prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the case of
the Prospectus in light of the circumstances under which they were made, not
misleading (an “Allowed Delay”); provided, that the Company shall promptly (a)
notify each Investor in writing of the commencement of an Allowed Delay, but
shall not (without the prior written consent of an Investor) disclose to an
Investor any material non-public information giving rise to an Allowed Delay,
(b) advise the Investors in writing to cease all sales under the Registration
Statement until the end of the Allowed Delay and (c) use commercially reasonable
best efforts to terminate an Allowed Delay as promptly as practicable.
 
(v)           Rule 415; Cutback  If at any time the SEC takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter,” the Company shall use its commercially reasonable best
efforts to persuade the SEC that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter.”  In the event that the SEC refuses to alter its position, the
Company shall (i) remove from the Registration Statement such portion of the
Registrable Securities (the “Cut Back Shares”) and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities as the SEC may require to assure the Company’s compliance with the
requirements of Rule 415 (collectively, the “SEC Restrictions”); provided,
however, that the Company shall not agree to name any Investor as an
“underwriter” in such Registration Statement without the prior written consent
of such Investor.  Any cut-back imposed on the Investors pursuant to this
Section shall be allocated to among the Investors on a pro rata basis.  From and
after such date as the Company is able to effect the registration of such Cut
Back Shares in accordance with any SEC Restrictions (such date, the “Restriction
Termination Date” of such Cut Back Shares), all of the provisions of this
Section shall again be applicable to such Cut Back Shares; provided, however,
that (i) the Filing Deadline for the Registration Statement including such Cut
Back Shares (“Cutback Registration Statement”) shall be ten (10) Business Days
after such Restriction Termination Date, and (ii) the date by which the Company
is required to obtain effectiveness with respect to such Cut Back Shares shall
be the 90th day immediately after the Restriction Termination Date (the 120th
day if the SEC reviews the Registration Statement).
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           Piggyback Registration.
 
(i)           Until the earlier of the date that all Conversion Shares and
Warrant Shares covered by such Registration Statement have been sold or can be
sold publicly under Rule 144, whenever the Company proposes to register the
offer and sale of any shares of its Common Stock under the Securities Act (other
than a registration (i) pursuant to a Registration Statement on Form S-8 (or
other registration solely relating to an offering or sale to employees or
directors of the Company pursuant to any employee stock plan or other employee
benefit arrangement), (ii) pursuant to a Registration Statement on Form S-4 (or
similar form that relates to a transaction subject to Rule 145 under the
Securities Act or any successor rule thereto), or (iii) in connection with any
dividend or distribution reinvestment or similar plan), whether for its own
account or for the account of one or more stockholders of the Company and the
form of Registration Statement (a “Piggyback Registration Statement”) to be used
may be used for any registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event no
later than twenty (20) days prior to the filing of such Registration Statement)
to the holders of Registrable Securities of its intention to effect such a
registration and, subject to Sections 6.1(b)(ii) and (iii), shall include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion from the holders of Registrable
Securities within ten (10) days after the Company's notice has been given to
each such holder. The Company may postpone or withdraw the filing or the
effectiveness of a Piggyback Registration at any time in its sole discretion.
 
(ii)           If a Piggyback Registration is initiated as a primary
underwritten offering on behalf of the Company, and the managing underwriter
advises the Company and the holders of Registrable Securities (if any holders of
Registrable Securities have elected to include Registrable Securities in such
Piggyback Registration) in writing that, in its reasonable and good faith
opinion, the number of shares of Common Stock proposed to be included in such
registration, including all Registrable Securities and all other shares of
Common Stock proposed to be included in such underwritten offering, exceeds the
number of shares of Common Stock that can be sold in such offering and/or that
the number of shares of Common Stock proposed to be included in any such
registration would adversely affect the price per share of the Common Stock to
be sold in such offering, the Company shall include in such registration or
takedown (1) first, the shares of Common Stock that the Company proposes to
sell, and (2) second, the shares of Common Stock requested to be included
therein by the holders of Registrable Securities and holders of Common Stock
other than holders of Registrable Securities, allocated pro rata among all such
holders on the basis of the number of Registrable Securities and the number of
shares of Common Stock other than Registrable Securities (on a fully diluted, as
converted basis), as applicable, owned by all such holders or in such manner as
they may otherwise agree.
 
 
23

--------------------------------------------------------------------------------

 
 
(iii)           If a Piggyback Registration is initiated as an underwritten
offering on behalf of a holder of Common Stock other than Registrable
Securities, and the managing underwriter advises the Company in writing that, in
its reasonable and good faith opinion, the number of shares of Common Stock
proposed to be included in such registration or takedown, including all
Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration would adversely
affect the price per share of the Common Stock to be sold in such offering, the
Company shall include in such registration (1) first, the shares of Common Stock
requested to be included therein by the holder(s) requesting such registration
or takedown and by the holders of Registrable Securities, allocated pro rata
among all such holders on the basis of the number of shares of Common Stock
other than the Registrable Securities (on a fully diluted, as converted basis)
and the number of Registrable Securities, as applicable, owned by all such
holders or in such manner as they may otherwise agree; and (2) second, the
shares of Common Stock requested to be included therein by other holders of
Common Stock, allocated among such holders in such manner as they may agree.
 
(iv)           If any Piggyback Registration is initiated as a primary
underwritten offering on behalf of the Company, the Company shall select the
investment banking firm or firms to act as the managing underwriter or
underwriters in connection with such offering.
 
6.2           Registration Procedures.  In connection with the Company’s
registration obligations hereunder, the Company shall:
 
(a)           Not less than three Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, furnish via email to those Investors who have supplied the Company with
email addresses copies of all such documents proposed to be filed, which
documents (other than any document that is incorporated or deemed to be
incorporated by reference therein) will be subject to the review of such
Investors.  The Company shall reflect in each such document when so filed with
the SEC such comments regarding the Investors and the plan of distribution as
the Investors may reasonably and promptly propose no later than two Trading Days
after the Investors have been so furnished with copies of such documents as
aforesaid.
 
 
24

--------------------------------------------------------------------------------

 
 
(b)            (i) Subject to Section 6.1(d), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the SEC with respect to the Registration Statement or any amendment thereto; and
(iv) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Investors thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented.
 
(c)           Notify the Investors as promptly as reasonably possible of any of
the following events:  (i) the SEC notifies the Company whether there will be a
“review” of any Registration Statement; (ii) the SEC comments in writing on any
Registration Statement; (iii) any Registration Statement or any post-effective
amendment is declared effective; (iv) the SEC or any other Federal or state
governmental authority requests any amendment or supplement to any Registration
Statement or Prospectus or requests additional information related thereto;
(v) the SEC issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (vi) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (vii) the financial
statements included in any Registration Statement become ineligible for
inclusion therein or any Registration Statement or Prospectus or other document
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
(d)           Use its commercially reasonable efforts to avoid the issuance of
or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of any Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as possible.
 
(e)           If requested by an Investor, provide such Investor without charge,
at least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, and all exhibits to the
extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
SEC.
 
(f)           Promptly deliver to each Investor, without charge, as many copies
of the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.
 
 
25

--------------------------------------------------------------------------------

 
 
(g)           (i) In the time and manner required by each Trading Market,
prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities; (ii) take all steps
necessary to cause such Conversion Shares and Warrant Shares to be approved for
listing on each Trading Market as soon as possible thereafter; (iii) provide to
each Investor evidence of such listing; and (iv) during the Effectiveness
Period, maintain the listing of such Conversion Shares and Warrant Shares on
each such Trading Market or another Eligible Market.
 
(h)           Prior to any public offering of Registrable Securities, use its
Best Efforts to register or qualify or cooperate with the selling Investors in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.
 
(i)           Cooperate with the Investors to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such certificates to be in such denominations
and registered in such names as any such Investors may reasonably request.
 
(j)           Upon the occurrence of any event described in Section 6.2(c)(vii),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
(k)           Cooperate with any reasonable due diligence investigation
undertaken by the Investors in connection with the sale of Registrable
Securities, including, without limitation, by making available documents and
information; provided that the Company will not deliver or make available to any
Investor material, nonpublic information unless such Investor requests in
advance in writing to receive material, nonpublic information and agrees to keep
such information confidential.
 
 
26

--------------------------------------------------------------------------------

 
 
(l)           Comply with all rules and regulations of the SEC applicable to the
registration of the Securities.
 
(m)          It shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Investor that such Investor furnish to
the Company the information specified in Exhibits C-1, C-2 and C-3 hereto and
such other information regarding itself, the Registrable Securities and other
shares of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit D hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request.
 
(n)           The Company shall comply with all applicable rules and regulations
of the SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Investors in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.
 
6.3           Registration Expenses.  The Company shall pay all fees and
expenses incident to the performance of or compliance with Article VI of this
Agreement by the Company, including without limitation (a) all registration and
filing fees and expenses, including without limitation those related to filings
with the SEC, any Trading Market and in connection with applicable state
securities or Blue Sky laws, (b) printing expenses (including without limitation
expenses of printing certificates for Registrable Securities), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company, (e) fees and expenses of one counsel for the selling stockholders, such
counsel to be reasonably acceptable to the Company, not to exceed $7,500, and
(f) all listing fees to be paid by the Company to the Trading Market.
 
6.4           Indemnification
 
 
27

--------------------------------------------------------------------------------

 
 
(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Investor, the officers, directors, partners, members, agents and employees
of each of them, each Person who controls any such Investor (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(iii) any cause of action, suit or claim brought or made against such
Indemnified Party (as defined in Section 6.4(c) below) by a third party
(including for these purposes a derivative action brought on behalf of the
Company), arising out of or resulting from (x) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (y) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (z) the
status of Indemnified Party as holder of the Securities (unless, and only to the
extent that, such action, suit or claim is based, including in part, upon a
breach of such Investor’s representations, warranties or covenants under the
Transaction Documents or any conduct by such Investor that constitutes fraud,
gross negligence or willful misconduct) or (iv) any untrue or alleged untrue
statement of a material fact contained in the Registration Statement, any
Prospectus or any form of Company prospectus or in any amendment or supplement
thereto or in any Company preliminary prospectus, or arising out of or relating
to any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Investor furnished in writing to the Company by such
Investor  for use therein, or to the extent that such information relates to
such Investor or such Investor's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved by such Investor in writing
expressly for use in the Registration Statement, or (B) with respect to any
prospectus, if the untrue statement or omission of material fact contained in
such prospectus was corrected on a timely basis in the prospectus, as then
amended or supplemented, if such corrected prospectus was timely made available
by the Company to the Investor through the EDGAR filing system, and the Investor
seeking indemnity hereunder was advised in writing not to use the incorrect
prospectus prior to the use giving rise to Losses.    
 
(b)           Indemnification by Investors.  Each Investor shall, severally and
not jointly, indemnify and hold harmless the Company and its directors,
officers, agents and employees to the fullest extent permitted by applicable
law, from and against all Losses (as determined by a court of competent
jurisdiction in a final judgment not subject to appeal or review) arising solely
out of any untrue statement of a material fact contained in the Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto, or arising out of or relating to any omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading, but
only to the extent that (i) such untrue statements or omissions are based solely
upon information regarding such Investor furnished to the Company by such
Investor in writing expressly for use therein, or to the extent that such
information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Investor expressly for use in the Registration Statement (it
being understood that the information provided by the Investor to the Company in
Exhibits C-1, C-2 and C-3 and the Plan of Distribution set forth on Exhibit D,
as the same may be modified by such Investor and other information provided by
the Investor to the Company in or pursuant to the Transaction Documents
constitutes information reviewed and expressly approved by such Investor in
writing expressly for use in the Registration Statement), such Prospectus or
such form of prospectus or in any amendment or supplement thereto.  In no event
shall the liability of any selling Investor hereunder be greater in amount than
the dollar amount of the net proceeds received by such Investor upon the sale of
the Registrable Securities giving rise to such indemnification obligation.
 
 
28

--------------------------------------------------------------------------------

 
 
(c)           Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
reasonable fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expenses of separate counsel shall be at the
expense of the Indemnifying Party).  It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnified Parties, which firm shall be
appointed by a majority of the Indemnified Parties.  The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.
 
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within twenty (20)
Trading Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
 
 
29

--------------------------------------------------------------------------------

 
 
(d)           Contribution.  If a claim for indemnification under Section 6.4(a)
or  (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 6.4(c),
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 6.4(d), no Investor
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by such Investor from the
sale of the Registrable Securities subject to the Proceeding exceed the amount
of any damages that such Investor has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.  No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.5           Dispositions.  Each Investor agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell its Registrable Securities in accordance with the Plan
of Distribution set forth in the Prospectus.  Each Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(v), (vi) or (vii), such Investor will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Investor is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be resumed.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. Each Investor, severally and not jointly with the other Investors,
agrees that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Investor will comply with the provisions of this subsection.
Both the Company and the Transfer Agent, and their respective directors,
officers, employees and agents, may rely on this subsection.
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE VII
MISCELLANEOUS
 
7.1           Termination.  This Agreement may be terminated by the Company or
any Investor, by written notice to the other parties, if the initial Closing has
not been consummated by the third Trading Day following the date of this
Agreement; provided that no such termination will affect the right of any party
to sue for any breach by the other party (or parties).
 
7.2           Fees and Expenses.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees, stamp taxes and other transfer taxes and
duties levied in connection with the sale and issuance of the applicable
Securities. The Company shall also pay the reasonable and documented
out-of-pocket expenses of one outside legal counsel, which outside counsel shall
be Kramer Levin Naftalis & Frankel LLP, to the Investors as a class in an amount
not to exceed $25,000.
 
7.3           Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
 
7.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section  prior
to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile or email at the facsimile number or email address specified in this
Section on a day that is not a Trading Day or later than 6:30 p.m. (New York
City time) on any Trading Day, (c) the Trading Day following the date of deposit
with a nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The
addresses, facsimile numbers and email addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address or facsimile number as may be designated in writing hereafter, in the
same manner, by any such Person.
 
7.5           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and each of the Investors or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such
right.  Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Investors under Article VI may be given by Investors holding at least
a majority of the Registrable Securities to which such waiver or consent
relates.
 
 
31

--------------------------------------------------------------------------------

 
 
7.6           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
7.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors.  Any Investor may
assign its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Securities, provided (i) such transferor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company after such assignment, (ii) the
Company is furnished with written notice of (x) the name and address of such
transferee or assignee and (y) the Registrable Securities with respect to which
such registration rights are being transferred or assigned, (iii) following such
transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, (iv) such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions hereof that apply to
the “Investors,” (v) such transfer shall have been made in accordance with the
applicable requirements of this Agreement and with all laws applicable thereto,
and (vi) the Company has approved in writing any transfer to a Person who is not
an Affiliate of such transferor.
 
7.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended third
party beneficiary of Section 6.4 and (in each case) may enforce the provisions
of such Section directly against the parties with obligations thereunder.
 
7.9           Governing Law; Venue; Waiver of Jury Trial.  THE CORPORATE LAWS OF
THE STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF
THE COMPANY AND ITS STOCKHOLDERS.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE COMPANY
AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN
FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
 
 
32

--------------------------------------------------------------------------------

 
 
7.10           Survival.  The representations and warranties, agreements and
covenants contained herein shall survive the Closing.
 
7.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.
 
7.12           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
7.13           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option owed to such Investor by the Company under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company's
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
 
7.14           Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
 
 
33

--------------------------------------------------------------------------------

 
 
7.15           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to seek specific performance under
the Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
7.16           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Investor hereunder or any Investor enforces or
exercises its rights hereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
7.17           Adjustments in Share Numbers and Prices.  In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
7.18           Independent Nature of Investors' Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Documents.  The decision of each Investor to
purchase Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations or condition (financial
or otherwise) of the Company which may have been made or given by any other
Investor or by any agent or employee of any other Investor, and no Investor or
any of its agents or employees shall have any liability to any other Investor
(or any other person) relating to or arising from any such information,
materials, statements or opinions.  Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no other
Investor will be acting as agent of such Investor in connection with monitoring
its investment hereunder.  Each Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Investor to be joined as an additional party in
any Proceeding for such purpose.
 
[SIGNATURE PAGES TO FOLLOW]
 
 
34

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
GRANDPARENTS.COM, INC.
         
By:
     
Name:
     
Title:
 








 
Address for Notice:
     
Grandparents.com, Inc.
589 Eighth Avenue, 6th Floor
New York, New York 10018
Tel: (646) 839-8800
Fax: (646) 654-6106
Attn:  Lee Lazarus, Chief Operating Officer
Email: llazarus@grandparents.com
 
     
With a copy to:
     
Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C. Chrysler Center
666 Third Avenue
New York, NY 10017
Tel: (212) 692-6223
Fax: (212) 983-3115
Attn: Daniel I. DeWolf, Esq.
Email: DDeWolf@mintz.com
 



 
COMPANY SIGNATURE PAGE
 
 
35

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of September ___, 2015 (the “Purchase
Agreement”) by and among Grandparents.com, Inc. and each of the Investors (as
defined therein), as to the number of shares of Preferred Stock and Warrants set
forth below, and authorizes this signature page to be attached to the Purchase
Agreement or counterparts thereof.



 
Name of Investor:
             
By:
     
Name:
     
Title:
 

 
 
 
Address:
 

                   

 
 
Telephone No.:
 

 
 
Facsimile No.:
 

 
 
Email Address:
 



 
Number of Preferred Stock:
 



 
Number of Warrants:
 



 
Aggregate Purchase Price: $
 




Delivery Instructions (if different than above):
 
c/o:
 

 
Address:
         

 
Telephone No.:
 

 
Facsimile No. :
 

 
Other Special Instructions:
 

 
 
 
36

--------------------------------------------------------------------------------

 
 
Exhibits:
A           Certificate of Designation, Preferences and Rights
B           Form of Warrant
C           Instruction Sheet for Investors
D           Plan of Distribution
E           Company Transfer Agent Instructions
 
 
37

--------------------------------------------------------------------------------

 
 
Exhibit A
 
CERTIFICATE OF DESIGNATION, PREFERENCES AND RIGHTS

 
 
38

--------------------------------------------------------------------------------

 
 
Exhibit B
 
FORM OF WARRANT
 
 
39

--------------------------------------------------------------------------------

 


Exhibit C
 
INSTRUCTION SHEET FOR INVESTOR
 
(to be read in conjunction with the entire Securities Purchase Agreement)
 
A.
Complete the following items in the Securities Purchase Agreement:



 
1.
Complete and execute the Investor Signature Page.  The Agreement must be
executed by an individual authorized to bind the Investor.



 
2.
Exhibit C-1 - Stock Certificate Questionnaire:

 
 
Provide the information requested by the Stock Certificate Questionnaire:

 
 
3.
Exhibit C-2 - Registration Statement Questionnaire:

 
 
Provide the information requested by the Registration Statement Questionnaire:

 
 
4.
Exhibit C-3 - Investor Certificate:

 
 
Provide the information requested by the Investor Certificate.

 
 
5.
Return, via facsimile or email, the signed Securities Purchase Agreement
including the properly completed Exhibits C-1 through C-3, to:

 
Facsimile:  (561) 431-0804
Telephone:  (646) 839-8809
Email:  llazarus@grandparents.com
Attn:  Lee Lazarus


 
6.
After completing instruction number five (5) above, deliver the original signed
Securities Purchase Agreement including the properly completed Exhibits C-1
through C-3 to:

 
Address:
 
Grandparents.com, Inc.
589 8th Avenue, 6th Floor
New York N.Y. 10018
Attention of Lee Lazarus
 
B.
Instructions regarding the wire transfer of funds for the purchase of the
Securities will be sent by email or facsimile to the Investor by the Company at
a later date.

 
 
40

--------------------------------------------------------------------------------

 
 
Exhibit C-1
 
GRANDPARENTS.COM, INC.
 
STOCK CERTIFICATE QUESTIONNAIRE
 



 
Please provide us with the following information:
 
 
 
1.
 
The exact name that the Securities are to be registered in (this is the name
that will appear on the stock and warrant certificate(s)). You may use a nominee
name if appropriate:
 
 
2.
 
The relationship between the Investor of the Securities and the Registered
Holder listed in response to item 1 above:
 
 
3.
 
The mailing address, telephone and telecopy number and email address of the
Registered Holder listed in response to item 1 above:
   
 
 
   
 
 
   
 
 
   
 
 
 
 
4.
 
The Tax Identification Number of the Registered Holder listed in response to
item 1 above:
 

 
41

--------------------------------------------------------------------------------

 
 
Exhibit C-2
 
GRANDPARENTS.COM, INC.
 
REGISTRATION STATEMENT QUESTIONNAIRE
 
    In connection with the Registration Statement, please provide us with the
following information regarding the Investor.
 
 


1.           Please state your organization’s name exactly as it should appear
in the Registration Statement:
 
 
 
     
Except as set forth below, your organization does not hold any equity securities
of the Company on behalf of another person or entity.
     
State any exceptions here:
             
If the Investor is not a natural person, please identify the natural person or
persons who will have voting and investment control over the Securities owned by
the Investor:
       



2.           Address of your organization:
                 
Telephone:
         
Fax:
         
Contact Person:
 

 
 
42

--------------------------------------------------------------------------------

 
 
3.           Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?  (Include any relationships involving you or any of your affiliates,
officers, directors, or principal equity holders (5% or more) that has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.)
 
_______
Yes
_______
No

 
If yes, please indicate the nature of any such relationship below:


 
4.           Are you the beneficial owner of any other securities of the
Company?  (Include any equity securities that you beneficially own or have a
right to acquire within 60 days after the date hereof, and as to which you have
sole voting power, shared voting power, sole investment power or shared
investment power.)
 
_______
Yes
_______
No

 
If yes, please describe the nature and amount of such ownership as of a recent
date.




 
5.           Except as set forth below, you wish that all the shares of the
Company’s common stock beneficially owned by you or that you have the right to
acquire from the Company be offered for your account in the Registration
Statement.
 
           State any exceptions here:
 




6.           Have you made or are you aware of any arrangements relating to the
distribution of the shares of the Company pursuant to the Registration
Statement?
_______
Yes
_______
No

 
If yes, please describe the nature and amount of such arrangements.


 
43

--------------------------------------------------------------------------------

 
 
 
7.
FINRA Matters

 
(a)           State below whether (i) you or any associate or affiliate of yours
are a member of FINRA, a controlling shareholder of a FINRA member, a person
associated with a member, a direct or indirect affiliate of a member, or an
underwriter or related person with respect to the proposed offering; (ii) you or
any associate or affiliate of yours owns any stock or other securities of any
FINRA member not purchased in the open market; or (iii) you or any associate or
affiliate of yours has made any outstanding subordinated loans to any FINRA
member. If you are a general or limited partnership, a no answer asserts that no
such relationship exists for you as well as for each of your general or limited
partners.
 

 Yes:    No:          
_______
 
_______
 

 
If “yes,” please identify the FINRA member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner:
 


 


 


 
If you answer “no” to Question 7(a), you need not respond to Question 7(b).
 
 
(b)           State below whether you or any associate or affiliate of yours has
been an underwriter, or a controlling person or member of any investment banking
or brokerage firm which has been or might be an underwriter for securities of
the Corporation or any affiliate thereof including, but not limited to, the
common stock now being registered.
 

 Yes:    No:          
_______
 
_______
 

 
If “yes,” please identify the FINRA member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner.
 
 
44

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGEMENT
 
The undersigned hereby agrees to notify the Company promptly of any changes in
the foregoing information which should be made as a result of any developments,
including the passage of time.  The undersigned also agrees to provide the
Company and the Company’s counsel any and all such further information regarding
the undersigned promptly upon request in connection with the preparation,
filing, amending, and supplementing of the Registration Statement (or any
prospectus contained therein).  The undersigned hereby consents to the use of
all such information in the Registration Statement.
 
The undersigned understands and acknowledges that the Company will rely on the
information set forth herein for purposes of the preparation and filing of the
Registration Statement.
 
The undersigned understands that the undersigned may be subject to serious civil
and criminal liabilities if the Registration Statement, when it becomes
effective, either contains an untrue statement of a material fact or omits to
state a material fact required to be stated in the Registration Statement or
necessary to make the statements in the Registration Statement not
misleading.  The undersigned represents and warrants that all information it
provides to the Company and its counsel is currently accurate and complete and
will be accurate and complete at the time the Registration Statement becomes
effective and at all times subsequent thereto, and agrees during the
Effectiveness Period and any additional period in which the undersigned is
making sales of Shares under and pursuant to the Registration Statement, and
agrees during such periods to notify the Company immediately of any misstatement
of a material fact in the Registration Statement, and of the omission of any
material fact necessary to make the statements contained therein not misleading.
 


 
Dated:  ________
 



     
Name
         
Signature
         
Name and Title of Signatory

 
 
45

--------------------------------------------------------------------------------

 
 
Exhibit C-3
 
GRANDPARENTS.COM, INC.
 
CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,
 
TRUST, FOUNDATION AND JOINT INVESTORS1
 
If the Investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.

 
CERTIFICATE
 
The undersigned certifies that the representations and responses below are true
and accurate:
 
(a)           The Investor has been duly formed and is validly existing and has
full power and authority to invest in the Company.  The person signing on behalf
of the undersigned has the authority to execute and deliver the Securities
Purchase Agreement on behalf of the Investor and to take other actions with
respect thereto.
 
(b)           Indicate the form of entity of the undersigned:
 
 
____
Limited Partnership



 
____
General Partnership



 
____
Limited Liability Company



 
____
Corporation

 
 
____
Revocable Trust (identify each grantor and indicate under what circumstances

the trust is revocable by the grantor):
   
(Continue on a separate piece of paper, if necessary.)

 
 
 
____
Other type of Trust (indicate type of trust and, for trusts other than pension

trusts, name the grantors and beneficiaries):
   
(Continue on a separate piece of paper, if necessary.)

 
 
____________________
 
1 Note: If any individuals will be investing jointly, should be appropriately
included in the form
 
 
46

--------------------------------------------------------------------------------

 
 
 
____
Other form of organization (indicate form of organization  (
 

  ). 
 

 
 
 
(c)
Indicate the approximate date the undersigned entity was formed:
 

 
(d)           In order for the Company to offer and sell the Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status.  Please initial each category
applicable to you as an investor in the Company.
 
 
___
1.
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;



 
___
2.
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;



 
___
3.
An insurance company as defined in Section 2(13) of the Securities Act;



 
___
4.
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section  2(a)(48) of that Act;



 
___
5.
A Small Business Investment Company licensed by the U.S.  Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;



 
___
6.
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;



 
___
7.
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;



 
___
8.
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;



 
___
9.
Any partnership or corporation or any organization described in
Section 501(c)(3) of the Internal Revenue Code or similar business trust, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000;



 
___
10.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule  506(b)(2)(ii) of the Exchange Act;

 
 
47

--------------------------------------------------------------------------------

 
 
 
___
11.
An entity in which all of the equity owners qualify under any of the above
subparagraphs.  If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies: 
 

 

  (Continue on a separate piece of paper, if necessary.)

 
Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, (ii) state(s), if
any, in which you are incorporated or otherwise organized and (iii) state(s), if
any, in which you pay income taxes.
 

           

 










 
Dated:__________________________, 20[__]
 



           
Print Name of Investor
     






           
Name:
 
Title:
 

 
(Signature and title of authorized officer, partner or trustee)


 
48

--------------------------------------------------------------------------------

 
 
Exhibit D
PLAN OF DISTRIBUTION
 


 
The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions.  These sales may be at fixed or
negotiated prices.  The selling stockholders may use any one or more of the
following methods when selling shares:

 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·
privately negotiated transactions;

 
·
short sales (other than short sales established prior to the effectiveness of
the Registration Statement of which this Prospectus forms a part);

 
·
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
·
a combination of any such methods of sale; and

 
·
any other method permitted pursuant to applicable law.

 
The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 
Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions
involved.  Any profits on the resale of shares of common stock by a
broker-dealer acting as principal might be deemed to be underwriting discounts
or commissions under the Securities Act.  Discounts, concessions, commissions
and similar selling expenses, if any, attributable to the sale of shares will be
borne by a selling stockholder.  The selling stockholders may agree to indemnify
any agent, dealer or broker-dealer that participates in transactions involving
sales of the shares if liabilities are imposed on that person under the
Securities Act.
 
The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act supplementing or
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.

 
 
49

--------------------------------------------------------------------------------

 
 
The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed a supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act supplementing or amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.

 
The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

 
We are required to pay all fees and expenses incident to the registration of the
shares of common stock.  We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

 
The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder.  If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus.  If the selling stockholders use this
prospectus for any sale of the shares of common stock, they will be subject to
the prospectus delivery requirements of the Securities Act.

 
The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.
 
 
50

--------------------------------------------------------------------------------

 
 
Exhibit E
 
COMPANY TRANSFER AGENT INSTRUCTIONS


Computershare Trust Company, N.A.
8742 Lucent Blvd.,
Suite 225,
Highlands Ranch, CO 80129
Attention: Lee Meier, Representative
 
Ladies and Gentlemen:


Reference is made to that certain Securities Purchase Agreement, dated as of
September ___, 2015 (the “Agreement”), by and among Grandparents.com, Inc., a
Delaware corporation (the “Company”), and the investors named on the Schedule of
Investors attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing to the Holders shares (the “Preferred Shares”) of Series C
Redeemable Convertible 7.5% Preferred Stock of the Company, par value $0.01 per
share (the “Preferred Stock”), and Warrants (the “Warrants”), each of which are
convertible or exercisable, as applicable, into shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”).
 
In connection with the consummation of the transactions contemplated by the
Agreement, this letter shall serve as our irrevocable authorization and
direction to you:
 
(i)           to issue (provided that you are the transfer agent of the Company
at such time) shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex II, which has been acknowledged by the Company
as indicated by the signature of a duly authorized officer of the Company
thereon; and
 
(ii)           to issue (provided that you are the transfer agent of the Company
at such time) shares of Common Stock upon the conversion of the Preferred Shares
(the “Conversion Shares”) to or upon the order of a Holder from time to time.
 
You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Conversion Shares and the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”),
or (ii) the Conversion Shares and the Warrant Shares are eligible for sale in
conformity with Rule 144 under the Securities Act (“Rule 144”) and (b) if
applicable, a copy of such registration statement, then, unless otherwise
required by law, within three (3) business days of your receipt of certificates
representing the Conversion Shares and the Warrant Shares, you shall issue the
certificates representing the Conversion Shares and the Warrant Shares to the
Holders or their transferees, as the case may be, registered in the names of
such Holders or transferees, as the case may be, and such certificates shall not
bear any legend restricting transfer of the Conversion Shares and the Warrant
Shares thereby and should not be subject to any stop-transfer restriction.  Any
certificates tendered for transfer shall be endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect
transfer.
 
 
51

--------------------------------------------------------------------------------

 
 
A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Conversion Shares and the Warrant
Shares has been declared effective by the SEC under the Securities Act is
attached hereto as Annex III.
 
Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact our counsel, Avisheh Avini, Esq., at
(212) 692-6200.
 

 
Very truly yours,
     
GRANDPARENTS.COM, INC.
         
By:
     
Name:
Steven E. Leber
   
Title:
President



 
THE FOREGOING INSTRUCTIONS ARE
ACKNOWLEDGED AND AGREED TO
this ___ day of September, 2015
 
COMPUTERSHARE TRUST COMPANY, N.A.



   
By:
   
Name:
   
Title:
 

 
 
Enclosures
 
 
52

--------------------------------------------------------------------------------

 
 
ANNEX I
SCHEDULE OF INVESTORS


Investor
Investment Amount
Number of
Preferred Shares
Number of
Warrant Shares
SQP Limited
$250,000
125,000
625,000
Paris Investments Limited
$250,000
125,000
625,000
The Mel Harris Declaration of Trust
$450,000
225,000
1,125,000
The Thomas K. Ireland Revocable Trust
$500,000
250,000
1,250,000
JSK Partnership LLC
$300,000
150,000
750,000
                                       

 
 
53

--------------------------------------------------------------------------------

 
 
ANNEX II
 
FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 
To:  GRANDPARENTS.COM, INC.

 
The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Grandparents.com, Inc., a Delaware corporation (the “Company”).  Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.
 
(1)      The Warrant is currently exercisable to purchase a total of
______________ Warrant Shares.
 
(2)      The undersigned Holder hereby exercises its right to purchase
_________________ Warrant Shares pursuant to the Warrant.
 
(3)      The Holder intends that payment of the Exercise Price shall be made as
(check one):
 
____           “Cash Exercise” under Section 10
 
____           “Cashless Exercise” under Section 10
 
(4)      If the holder has elected a Cash Exercise, the holder shall pay the sum
of $____________ to the Company in accordance with the terms of the Warrant.
 
(5)      Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.
 
(6)      Following this exercise, the Warrant shall be exercisable to purchase a
total of ______________ Warrant Shares.
 

Dated: ____________________, _____ 
Name of Holder:
     
(Print)
         
By:
   
Name:
   
Title:
         
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 
 
54

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND AGREED TO
this ___ day of ___________, 20__




GRANDPARENTS.COM, INC.
   
By:
   
Name:
   
Title:
 

 
 
55

--------------------------------------------------------------------------------

 
 
ANNEX III


FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT


[TRANSFER AGENT]
[________________]
[________________]
Attention: [________________] Representative
Re:           Grandparents.com, Inc.
 
Ladies and Gentlemen:
 
We are counsel to Grandparents.com, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of September ___, 2015(the “Securities
Purchase Agreement”), entered into by and among the Company and the buyers named
therein (collectively, the “Purchasers”) pursuant to which the Company issued to
the Purchasers shares of Redeemable Convertible 7.5% Preferred Stock, par value
$0.01 per share, of the Company (the “Preferred Shares”), which are convertible
into shares of Company’s common stock, par value $0.01 per share (the “Common
Stock”) (the “Conversion Shares”) and Warrants (the “Warrants”), which are
exercisable into shares of Common Stock (the “Warrant Shares”).  Pursuant to the
Securities Purchase Agreement, the Company agreed to register the resale of the
Conversion Shares and the Warrant Shares (collectively, the “Registrable
Securities”) under the Securities Act of 1933, as amended (the “Securities
Act”). In connection with the Company’s obligations under the Securities
Purchase Agreement, on [Month]   ], 20[__], the Company filed a Registration
Statement on Form S-1 (File No. 333-[                      ] ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) relating to the Registrable Securities which names each of the
Purchasers as a selling shareholder thereunder.
 
In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at
[              ]  [a.m.][p.m.] on [                      ], 20[__], and we have
no knowledge, after telephonic inquiry of a member of the staff, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the Commission and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.
 
This letter shall serve as our standing notice to you that the Conversion Shares
and the Warrant Shares may be freely transferred by the Purchasers pursuant to
the Registration Statement so long as the Holders certify they will comply with
the plan of distribution description in connection with sales or transfers of
the Conversion Shares and the Warrant Shares set forth in the Registration
Statement and with the prospectus delivery requirements of the Securities Act,
to the extent such delivery requirement are applicable. You need not require
further letters from us to effect any future legend-free issuance or reissuance
of shares of the Conversion Shares and the Warrant Shares to the Purchasers or
the transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated                      ,
20[__].
 
 
56

--------------------------------------------------------------------------------

 
 
Schedule 3.1(f)
 
CAPITALIZATION
 
The Company intends to issue, on September 1, 2015, two warrants to a senior
level consultant in conjunction with his engagement:  (1) one warrant is for the
purchase of up to 1.0 million shares of Common Stock at an exercise price per
share of $0.30 for a period of ten years from the date of issuance, which
warrant fully vests on September 1, 2016; and (2) the second warrant is for a
period of ten years and is in two tranches: (a) the first tranche is for the
purchase of up to 500,000 shares of Common Stock at an exercise price per share
of $0.40 and vests on September 1, 2017; and (b) the second tranche is for the
purchase of up to 500,000 shares of Common Stock at an exercise price per share
of $0.50 and vests on September 1, 2017; provided, however, that should the
consultant terminate his engagement with the Company after September 1, 2016 but
before September 1, 2017, the second tranche will be forfeited. 
 
 
57

--------------------------------------------------------------------------------

 
 
Schedule 3.1(l)
 
NO GENERAL SOLICITATION; PLACEMENT AGENT
 
Michael Wellesley-Wesley
 